27 So. 3d 154 (2010)
Larry Tyrone SCOTT, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-4918.
District Court of Appeal of Florida, First District.
January 29, 2010.
Larry Tyrone Scott, pro se, Appellant.
Bill McCollum, Attorney General, and Joshua R. Heller, Assistant Attorney General, Tallahassee, for Appellee.
*155 PER CURIAM.
The postconviction court's September 16, 2009, order determined that it was without jurisdiction to rule on the appellant's amended Rule 3.850 motion because the appellant had filed a notice of appeal of the order which denied some of his claims and allowed him to amend his facially sufficient claims. However, the appellant's appeal was dismissed by this Court in an order dated September 11, 2009, and jurisdiction had returned to the lower court to rule on the appellant's motion.
Therefore, we reverse the postconviction court's order and remand for the court to address the appellant's amended claims.
REVERSED.
HAWKES, C.J., ROBERTS and CLARK, JJ., concur.